EXHIBIT 10(yyy)

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT is entered into as of the
     day of             ,          (this “Agreement”), by and between THE FIRST
AMERICAN CORPORATION, a California corporation (the “Company”), and
                     (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has determined that it is in the best interests of
the Company, its subsidiaries, and the Company’s shareholders to assure that the
Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat, or occurrence of a Change in
Control (as defined below) of the Company;

WHEREAS, the Committee believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company and its subsidiaries
currently and in the event of any threatened or pending Change in Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change in Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations; and

WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue through December 31,          (the “Original Term”); provided, however,
that on such date and on each December 31 thereafter, the Original Term of this
Agreement shall automatically be extended for one (1) additional year (each, an
“Extended Term”) unless, not later than the preceding January 1 either party
shall have given notice that such party does not wish to extend the term of this
Agreement beyond the Original Term and any Extended Term; and provided, further,
that if a Change in Control (as defined in paragraph 3 below) shall have
occurred during the Original Term or any Extended Term of this Agreement, the
term of this Agreement shall continue for a period of thirty-six (36) calendar
months beyond the calendar month in which such Change in Control occurs (the
Original Term, each Extended Term, if any, and such thirty-six (36) month
period, collectively, the “Term”).

2. Employment After a Change in Control. If the Executive is in the employ of
the Company (which for this purpose shall also include any subsidiary of the
Company) on the date of a Change in Control, the Company hereby agrees to
continue the Executive in its employ

 

-1-



--------------------------------------------------------------------------------

(and/or, in the case of any subsidiary of the Company, the employ of such
subsidiary) for the period commencing on the date of the Change in Control and
ending on the last day of the Term of this Agreement. During the period of
employment described in the foregoing provision of this paragraph 2 (the
“Employment Period”), the Executive shall hold such position with the Company
(which for this purpose shall also include any subsidiary of the Company) and
exercise such authority and perform such executive duties as are commensurate
with the Executive’s position, authority, and duties immediately prior to the
Change in Control. The Executive agrees that during the Employment Period the
Executive shall devote full business time exclusively to the executive duties
described herein and perform such duties faithfully and efficiently; provided,
however, that nothing in this Agreement shall prevent the Executive from
voluntarily resigning from employment upon sixty (60) days’ written notice to
the Company under circumstances which do not constitute a Termination (as
defined below in paragraph 5).

3. Change in Control. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation, or other reorganization.

(b) The sale, transfer, or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(c) A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either:
(i) are directors of the Company as of the date of this Agreement, or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

(d) Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Company representing at
least twenty-five percent (25%) of the total voting power of the Company’s then
outstanding voting securities. For purposes of this paragraph, the term “person”
shall have the same meaning as when used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a subsidiary of the Company; (ii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Company’s then outstanding voting securities, a person whose
beneficial ownership of the total voting power represented by the Company’s then

 

-2-



--------------------------------------------------------------------------------

outstanding voting securities increases to twenty-five percent (25%) or more as
a result of the acquisition of voting securities of the Company by the Company
which reduces the number of such voting securities then outstanding; or (iii) so
long as a person does not thereafter increase such person’s beneficial ownership
of the total voting power represented by the Company’s then outstanding voting
securities, a person that acquires directly from the Company securities of the
Company representing at least twenty-five percent (25%) of the total voting
power represented by the Company’s then outstanding voting securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

4. Compensation During the Employment Period. During the Employment Period, the
Executive shall be compensated as follows:

(a) The Executive shall receive an annual salary which is not less than his or
her annual salary immediately prior to the Employment Period and shall be
eligible to receive an increase in annual salary which is not materially less
favorable to the Executive than increases in salary granted by the Company for
executives with comparable duties;

(b) The Executive shall be eligible to participate in short-term and long-term
cash-based incentive compensation plans which, in the aggregate, provide bonus
opportunities which are not materially less favorable to the Executive than the
greater of: (i) the opportunities provided by the Company for executives with
comparable duties; and (ii) the opportunities provided to the Executive under
all such plans in which the Executive was participating prior to the Employment
Period;

(c) The Executive shall be eligible to participate in stock option, performance
awards, restricted stock, and other equity-based incentive compensation plans on
a basis not materially less favorable to the Executive than that applicable:
(i) to the Executive immediately prior to the Employment Period; or (ii) to
other executives of the Company with comparable duties; and

(d) The Executive shall be eligible to receive employee benefits (including, but
not limited to, tax-qualified and nonqualified savings plan benefits, medical
insurance, disability income protection, life insurance coverage, and death
benefits) and perquisites (including, without limitation, a Company vehicle and
Company-paid or assisted membership dues) which are not materially less
favorable to the Executive than: (i) the employee benefits and perquisites
provided by the Company to executives with comparable duties; or (ii) the
employee benefits and perquisites to which the Executive would be entitled under
the Company’s employee benefit plans and perquisites as in effect immediately
prior to the Employment Period.

 

-3-



--------------------------------------------------------------------------------

5. Termination. For purposes of this Agreement, the term “Termination” shall
mean: (a) termination of the employment of the Executive during the Employment
Period by the Company for any reason other than death, Disability (as defined
below), or Cause (as defined below); (b) termination of the employment of the
Executive during the Window Period by the Executive for any reason whatsoever;
or (c) termination of the employment of the Executive during the Employment
Period (other than during the Window Period) by the Executive for Good Reason
(as defined below).

Notwithstanding anything in this Agreement to the contrary, if: (a) the
Executive’s employment is terminated within six (6) months prior to the actual
occurrence of a Change in Control for reasons that would constitute a
Termination if it had occurred following a Change in Control; (b) the Executive
reasonably demonstrates that such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or had taken steps
reasonably calculated to effect a Change in Control; and (c) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control and such
termination shall be treated as a Termination. For purposes of determining the
timing of payments and benefits to the Executive under this Agreement as a
result of this paragraph, payment shall be made in accordance with the
provisions of Section 6(a).

The date of the Executive’s Termination under this paragraph 5 shall be the date
of the Executive’s “Separation from Service” (as defined under Section 409A of
the Internal Revenue Code (the “Code”)).

For purposes of this Agreement, “Disability” means such physical or mental
disability or infirmity of the Executive which, in the opinion of a competent
physician, renders the Executive unable to perform properly his or her duties
set forth in paragraph 2 of this Agreement, and as a result of which the
Executive is unable to perform such duties for six (6) consecutive calendar
months or for shorter periods aggregating one hundred eighty (180) business days
in any twelve (12) month period. For purposes of this paragraph, a competent
physician shall be a physician mutually agreed upon by the Executive and the
Board. If a mutual agreement cannot be reached, the Executive shall designate a
physician and the Board shall designate a physician and these two physicians
shall select a third physician who shall be the “competent physician.”

For purposes of this Agreement, the term “Cause” means: (a) the willful and
continued failure by the Executive to substantially perform the Executive’s
duties with the Company (which for purposes of this paragraph shall also include
subsidiaries of the Company) after written notification by the Board; (b) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company, monetarily or otherwise; or (c) the engaging by the Executive in
egregious misconduct involving serious moral turpitude. For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that such action was in the best interest of the
Company.

 

-4-



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Window Period” means the period
commencing on the first anniversary of the Change in Control and ending at 5:00
p.m., Los Angeles time, on the thirtieth (30th) day thereafter.

For purposes of this Agreement, the term “Good Reason” means, without the
Executive’s express written consent, the occurrence after a Change in Control of
any of the following circumstances:

(a) The assignment to the Executive by the Company of duties which, in the
reasonable determination of the Executive, are a significant adverse alteration
in the nature or status of the Executive’s position, responsibilities, duties,
or conditions of employment from those in effect immediately prior to the
occurrence of the Change in Control; or any other action by the Company that, in
the reasonable determination of the Executive, results in a material diminution
in the Executive’s position, authority, duties, or responsibilities from those
in effect immediately prior to the occurrence of the Change in Control;

(b) A reduction in the Executive’s annual base compensation as in effect on the
occurrence of the Change in Control;

(c) The relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the Change in Control (the “Principal
Location”) to a location more than fifty (50) miles from such location or the
Company’s requiring the Executive to be based anywhere other than the Principal
Location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations prior
to the Change in Control;

(d) The Company’s failure to pay to the Executive any portion of the Executive’s
compensation or to pay to the Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within ten (10) days of the date such compensation is due; or

(e) The Company’s failure to continue in effect any material compensation or
benefit plan or practice in which the Executive is eligible to participate on
the occurrence of the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or practice, or the Company’s failure to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, as existed at the time of the Change in Control.

 

-5-



--------------------------------------------------------------------------------

6. Severance Payments and Benefits. Subject to the provisions of paragraph 8
below, in the event of a Termination, in lieu of the amount otherwise payable
under paragraph 4 above, the Company shall:

(a) Pay the Executive a lump-sum payment in cash no later than ten (10) business
days after the date of Termination equal to the sum of:

(i) The sum of: (A) the Executive’s base salary through and including the date
of Termination and any bonus amounts which have become payable, to the extent
either has not theretofore been paid; (B) a pro rata portion of the Executive’s
annual bonus for the fiscal year in which the date of Termination occurs in an
amount equal to: (1) the Executive’s Bonus Amount (as defined below), multiplied
by (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the date of Termination occurs through and including the date of
Termination, and the denominator of which is three hundred sixty-five (365);
(C) accrued and unpaid vacation pay through and including the date of
Termination; and (D) unreimbursed business expenses through and including the
date of Termination;

(ii) An amount equal to the product of the Applicable Multiple (as defined
below) and the Executive’s annual salary in effect immediately prior to the date
of Termination; and

(iii) An amount equal to the product of the Applicable Multiple and the
Executive’s Bonus Amount;

Notwithstanding the provisions of this paragraph 6(a), with respect to any
amounts which constitute a deferral of compensation subject to Code Section 409A
and provided the Executive is a “Specified Employee” (as defined under Code
Section 409A), such amounts shall be paid to the Executive on the date which is
six (6) months after his or her date of Separation from Service.

(b) Continue to provide the Executive (and, if applicable, the Executive’s
dependents), for a twenty-four (24) month period following the date of
Termination, with the same level of benefits described in paragraph 4(d) of this
Agreement upon substantially the same terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the date of Termination (or, if more favorable to the
Executive, as such benefits and terms and conditions existed immediately prior
to the Change of Control), provided, that if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted, and further provided the amount of expenses
eligible for reimbursement during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year.
Notwithstanding the foregoing provisions of this paragraph, in the event the
Executive becomes reemployed with another employer and becomes eligible to
receive welfare benefits from such employer, the welfare benefits

 

-6-



--------------------------------------------------------------------------------

described in this Agreement shall be secondary to such benefits during the
period of the Executive’s eligibility, but only to the extent that the Company
reimburses the Executive for any increased cost and provides any additional
benefits necessary to give the Executive the benefits provided hereunder.

For purposes of this Agreement, the term “Applicable Multiple” means: (a) in the
case of termination of the employment of the Executive during the Window Period
by the Executive for any reason whatsoever, one (1); or (b) in the case of
(i) termination of the employment of the Executive during the Employment Period
by the Company for any reason other than death, Disability, or Cause and
(ii) termination of the employment of the Executive during the Employment Period
(other than during the Window Period) by the Executive for Good Reason, two (2).

For purposes of this Agreement, the term “Bonus Amount” means the highest annual
discretionary incentive bonus (including cash bonuses and stock bonuses) earned
by the Executive from the Company and its subsidiaries during the last four
(4) completed fiscal years of the Company immediately preceding the date of
Termination (annualized in the event the Executive was not employed by the
Company and/or any of its subsidiaries for the whole of any such fiscal year).

7. Make-Whole Payments. Under certain circumstances following a Change in
Control, a portion of the present value of the benefits payable either under the
Agreement or otherwise, or upon the acceleration of the vesting of outstanding
stock options, restricted stock and performance shares could be subject to an
excise tax imposed by Section 4999 of the Code and/or any similar tax that may
hereafter be imposed under any successor provision or by any taxing authority
(collectively, the “Excise Taxes”) and be nondeductible by the Company. The
Company agrees to reimburse the Executive for any such Excise Taxes, together
with any additional excise or income taxes resulting from such reimbursement,
whether or not the employment of the Executive has been terminated. The Company
will make such payment to the Executive by the end of the Executive’s taxable
year next following the Executive’s taxable year in which he remits the related
taxes.

8. Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of state and federal taxes.

9. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in Santa Ana, California, in accordance with the laws of the state of California
or such other location mutually agreeable to the parties, by three
(3) arbitrators appointed by the parties. If the parties cannot agree on the
appointment of the arbitrators, one shall be appointed by the Company and one by
the Executive and the third shall be appointed by the first two arbitrators. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this paragraph 9. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. In
the event that it shall be necessary or desirable, as determined by the
Executive in his or her sole

 

-7-



--------------------------------------------------------------------------------

discretion, for the Executive to retain legal counsel or incur other costs and
expenses in connection with interpretation or enforcement of his or her rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company, as the case may be) his or her reasonable
attorneys’ fees and costs and expenses in connection with interpretation or
enforcement of his or her rights (including the enforcement of any arbitration
award in court). Payments shall be made to the Executive at the time such fees,
costs, and expenses are incurred. If, however, the arbitrators shall determine
that, under the circumstances, payment by the Company of all or a part of any
such fees and costs and expenses would be unjust, the Executive shall repay such
amounts to the Company in accordance with the order of the arbitrators. Any
award of the arbitrators shall include interest at a rate or rates considered
just under the circumstances by the arbitrators.

10. Mitigation and Set-Off. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. The Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts owed to the Company by
the Executive, any amounts earned by the Executive in other employment after
termination of his employment with the Company, or any amounts which might have
been earned by the Executive in other employment had he or she sought such other
employment.

11. Notices. Any notice of Termination of the Executive’s employment by the
Company or the Executive for any reason shall be upon no less than ten
(10) days’ and no greater than thirty (30) days’ advance written notice to the
other party. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he or she has
filed in writing with the Company or, in the case of the Company, to the
attention of the Secretary of the Company, at its principal executive offices.

12. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this paragraph shall limit the Executive’s rights or powers
to dispose of his or her property by will or limit any rights or powers which
his or her executor or administrator would otherwise have.

13. Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the state of California, without application of
conflict of laws provisions thereunder.

14. Amendment. This Agreement may not be amended, modified, waived, or
terminated except by mutual agreement of the parties in writing.

15. Heirs of the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise

 

-8-



--------------------------------------------------------------------------------

provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

16. Successors to the Company. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company. The Company shall
require: (a) any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; and (b) the parent entity of
any successor in such business combination to guarantee the performance of such
successor hereunder. Failure of the Company to obtain such assumption and
agreement (and, if applicable, such guarantee) prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to receive compensation from the Company in the same amount and on the
same terms to which the Executive would be entitled hereunder if the Executive
terminated the Executive’s employment for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
Termination. Unless expressly provided otherwise, the term “Company” as used
herein shall mean the Company as defined in this Agreement and any successor to
its business and/or assets as aforesaid.

17. Reimbursement of Expenses. To the extent this Agreement provides for the
reimbursement of expenses which are not specifically excluded from Code
Section 409A, such expenses shall be eligible for reimbursement for the lifetime
of the Executive, and the amount of expenses eligible for reimbursement during
the Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year.

18. Employment Status. Nothing herein contained shall be deemed to create an
employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive’s employment with the Company is terminable at will by the Company or
the Executive and each shall have the right to terminate the Executive’s
employment with the Company at any time, with or without Cause, subject to:
(a) the notice provisions of paragraphs 2, 5, and 11, and (n) the Company’s
obligation to provide severance payments as required by paragraph 6. Except as
otherwise provided in paragraph 5 of this Agreement, upon a termination of the
Executive’s employment prior to the date of a Change in Control, there shall be
no further rights under this Agreement.

19. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

20. Counterparts. This Agreement may be executed in two (2) or more
counterparts, any one (1) of which shall be deemed the original without
reference to the other.

21. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto (including any prior

 

-9-



--------------------------------------------------------------------------------

Change in Control Agreement between the parties); provided, for the avoidance of
doubt, that this Agreement does not supersede all or any portion (including,
without limitation, any provision governing the effect of any change in control)
of any benefit plan or compensation plan of the Company, including, without
limitation, The First American Corporation Executive Supplemental Benefit Plan,
The First American Corporation Management Supplemental Benefit Plan, The First
American Corporation 2006 Incentive Compensation Plan (and any agreement
executed in connection therewith), The First American Corporation 1996 Stock
Option Plan (and any agreement executed in connection therewith). Any reference
to any prior Change in Control Agreement between the parties shall from and
after the date hereof be deemed to be a reference to this Agreement.

[INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from the Committee, the Company has caused these presents
to be executed in its name and on its behalf, all as of the day and year first
above written.

 

“Executive”

 

 

THE FIRST AMERICAN CORPORATION

 

PARKER S. KENNEDY

Chairman and Chief Executive Officer

 

-11-